EXAMINER’S AMENDMENT AND ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 20-23 are allowed. Claims 16-19 are canceled and claims 20-23 are newly added pursuant to the examiner’s amendment provided below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Munro on June 2, 2021.
The application has been amended as follows: 
For claim 1, in line two, “comprising a wall” is amended to read --comprising a bottom wall--.
For claim 1, in line two, “to the wall” is amended to read --to the bottom wall--.
For claim 5, in line one, “wherein the wall” is amended to read --wherein the bottom wall--.
For claim 6, in line 2, “between the wall” is amended to read --between the bottom wall--.
For claim 12, in line 1, “wherein the wall” is amended to read --wherein the bottom wall--.
For claim 15, in line 2, “between the wall” is amended to read --between the bottom wall--.
Claims 16-19 are cancelled.
For claim 20, in line 2, “attached to the container” is amended to read --attached to a bottom wall of the container--.
Claims 21-23 are newly added:
21.   The method of claim 20, wherein a length of the locking bar is greater than a width of the opening.
22.  The method of claim 20, wherein a length of the shaft is at least as large as a thickness of the wall of the support. 
23.   The method of claim 22, wherein the wall of the support is positioned between the bottom wall of the container and the locking bar when the shaft is received in the opening and positioned at the closed end of the opening. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious each and every element of independent claims 1 and 20. For example, the prior art of record does not disclose or render obvious a container having a bottom wall and a locking device attached to the bottom wall, the locking device having a shaft and a locking bar transverse to the shaft; and a support including a wall defining an opening therethrough and a stop element attached to the wall, wherein the opening has an open end and a closed end and is sized to laterally receive the shaft through the open end, wherein the stop element is positioned to limit rotation of the container relative to the support when the shaft is received in the opening and positioned at the closed end of the opening.
laterally receive the shaft through the open end. Also, it would not have been obvious to one of ordinary skill in the art to modify the teachings of Eichler or Behunin to arrive at the claimed invention. For example, as pointed out in applicant’s remarks filed February 25, 2021, modifying Behunin so that the opening has an open end and a closed end and is sized to laterally receive the shaft through the open end, this would destroy the Behunin device’s ability to lock the container in place, and thus it would destroy its operability as well. The same goes for Eichler. Therefore, even if U.S. 9,863,576 to Cifers (“Cifers”) teaches an opening having an open end and a closed end, it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Eichler or Behunin so that the opening has an open end and a closed end and is sized to laterally receive the shaft through the open end. For at least the reasons provided above, independent claims 1 and 20, along with dependent claims 2-15 and 21-23, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER M POON/Supervisory Patent Examiner, Art Unit 3643